EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Original Claim 1: Line 5
In line 5, Replace “first camera” with --camera--
Original Claim 12: Lines 3 and 6
In line 3, Replace “first camera” with –camera--
In line 6, Replace “first camera” with --camera--

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/15/2022, with respect to claims 1, 12, 26 and 27 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Allowable Subject Matter
Claims 1-19, 22 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose comparing, by a computer vision system, the data associated with the plurality of particles with historical particle data stored in a database coupled to the computer vision system; obtaining drilling information; determining, responsive to obtained drilling information and the comparison of the data associated with the plurality of particles with the historical particle data, if a drilling condition has occurred; and providing an alert if the drilling condition has occurred. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




CK
February 25, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116